Citation Nr: 0022947	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to former prisoner of war (POW) status for VA 
benefits.

2.  Whether new and material evidence has been received to 
reopen the claims of service connection for a shrapnel wound 
of the right leg, pulmonary tuberculosis, peptic ulcer 
disease, nephritis, rheumatoid arthritis, poor visual acuity, 
hearing loss, beriberi with neuritis, nutritional deficiency, 
and bronchial asthma.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran has recognized service with the Armed Forces of 
the United States from September 1941 to January 1942, and 
recognized guerrilla service from December 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  

A July 1990 Board decision was the last final disallowance of 
the claims of service connection for beriberi with neuritis 
and a nutritional deficiency.  An October 1994 Board decision 
was the last final disallowance of service connection for a 
shrapnel wound of the right leg, pulmonary tuberculosis, 
peptic ulcer disease, nephritis, rheumatoid arthritis, poor 
visual acuity, hearing loss, and bronchial asthma.  

In December 1995 the veteran submitted a motion to the Board 
for reconsideration of the October 1994 Board decision.  In 
March 1996, after careful consideration, the veteran's motion 
for reconsideration was denied.

In a September 1997 determination the RO denied the veteran's 
claim of entitlement to former POW status for VA benefits.  


FINDINGS OF FACT

1.  The service department does not verify the veteran's POW 
status.  

2.  The evidence received since the July 1990 and October 
1994 Board decisions is cumulative and redundant of 
previously considered evidence.  



CONCLUSIONS OF LAW

1.  The veteran is not entitled to former POW status for VA 
benefits.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 
3.1(y), 3.8, 3.9, 3.203(c) (1999).

2.  Evidence received since the July 1990 and October 1994 
Board decisions denying entitlement to service connection for 
a shrapnel wound of the right leg, pulmonary tuberculosis, 
peptic ulcer disease, nephritis, rheumatoid arthritis, poor 
visual acuity, hearing loss, beriberi with neuritis, 
nutritional deficiency, and bronchial asthma, is not new and 
material, and the claims are not reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Former POW Status for VA Benefits

Factual Background

Service separation records and a processing affidavit of the 
veteran show that he served with the Army of the United 
States (AUS) during World War II.  The records are negative 
for any references to the veteran's POW status.  Forms 
entitled Request for Army Information, PS-AUS, dated in June 
and July 1949, specifically query the veteran's POW status 
and they are left unmarked.   

A Supplemental Army Information form, AG 1-562, dated in 
August 1950, reports the veteran's POW status as being from 
September 17 to December 15, 1942.  POW status from September 
17 to December 15, 1942 is reported on a file memorandum 
dated in August 1950.  

In a VA Application for Compensation or Pension, received in 
March 1982, the veteran claimed that he was a POW from August 
to November 1943.  

Requested service information was received from the service 
department in 1989.  It was reported that the veteran had 
(recognized) prewar service from September to December 1941; 
beleaguered service from December 1941 to January 1942; and 
recognized guerilla service from December 1943 to January 
1945.  It was specifically indicated that the veteran had no 
POW status.  

In June 1992 the veteran provided a list of three reported 
living co-prisoners of War.  In August 1994 the RO issued a 
memorandum that indicated the persons listed by the veteran 
had not been confirmed as prisoners of war or that there 
periods as a POW were different from that claimed by the 
veteran.  

Between 1990 and 1999 the veteran submitted numerous 
statements regarding his service periods and POW status.  

A statement from claimed former POW comrades of the veteran 
was received in March 1999.  It was reported that on 
September 19, 1942, the Japanese government captured the two 
comrades and the veteran and the Japanese released them on 
December 15, 1942.  


Law and Regulations

If a veteran is: (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided that 
the rebuttable presumption provisions of § 3.307 are also 
satisfied. See 38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 
3.309(c) (1999).

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty.  38 U.S.C.A. § 
101(32) (West 1991).  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y) (1999); see Manibog v. Brown, 8 
Vet. App. 465, 468 (1996).

38 C.F.R. § 3.1(y)(1) does not require VA to follow a service 
department's finding that a veteran was not a POW.  See 
Manibog v. Brown, 8 Vet. App. at 468.  The Board may 
plausibly find that the appellant was not a POW during 
service if service department records do not reflect that he 
was and if the dates of alleged POW status in the evidence 
vary considerably.  Id at 468.

Analysis

In this case records from the service department specifically 
indicate that the veteran does not have POW status.  In 
addition, early service personnel records of the veteran do 
not include any affirmative responses to whether he was a POW 
during World War II.  The record also reveals that the 
veteran has stated varying dates of his claimed POW 
internment, September to December 1942 and August to November 
1943.  Neither of the times of alleged internment is 
coincident with his recognized periods of service.  
Information in the record much earlier in time, from the 
1950's, shows that the veteran reported POW status yet even 
earlier records from the late 1940's does not report any POW 
status.  As indicated previously,  there is no current 
verification of POW status from the service department.  A 
reasonable basis for questioning the service department 
finding is not present.  The unfavorable evidence far 
outweighs the favorable. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  In 
view of the foregoing, the veteran's claim of entitlement to 
former POW status for VA benefits must be denied as a matter 
of law.  

If the veteran disagrees with the information contained in 
service department records, a remedy should be pursued with 
the appropriate service department.  See Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).


II.  Whether New and Material Evidence has been Submitted 
to Reopen Service Connection Claims 

Factual Background

In a July 1990 rating decision the Board denied service 
connection for multiple issues (including those issues 
indicated on the title page of this decision), as well as 
beriberi with neuritis, and a nutritional deficiency.  It was 
essentially determined that the multiple disorders were not 
incurred in or aggravated during service, and that a 
refractive error that was shown on a service physical 
examination report was a developmental disorder which is not 
recognized under VA laws or regulations.  

The evidence that was available at the time of the July 1990 
Board decision included an undated service physical 
examination record that revealed no physical abnormalities 
other than visual acuity of 20/30 in each eye.  An undated 
discharge medical examination report was negative for any 
abnormalities other than a finding of positive serology.  No 
further information concerning the positive serology finding 
was advanced.  Service personnel records and affidavits dated 
in March and November 1945 specified that the veteran was not 
wounded during service.  

A statement from a private physician dated in June 1988 was 
received at the RO in August 1988.  The physician stated that 
the veteran had multiple physical disorders that were 
incurred during service or during internment as a POW.  It 
was also reported that the veteran had sustained a shrapnel 
wound to the right leg in 1941.  The physician reported that 
the veteran had received treatment from November 1957 to May 
1988.  The diagnoses were: Pulmonary tuberculosis, post-
traumatic, ASC (POW), bronchial asthma; nephritis/syphilis; 
peptic ulcer, chronic; rheumatoid 
arthritis/neuritis/beriberi; shrapnel scar, upper third right 
leg; poor vision, esp. right eye; poor hearing, esp. right 
ear; general body weakness esp. right half body; positive 
serology syphilis.  

A personal hearing was held at the RO in March 1990.  The 
veteran testified that he was a POW and that he sustained a 
shrapnel wound to the leg on his way to Bataan.  

The July 1990 Board decision denied service connection for 
multiple disorders, including beriberi with neuritis and a 
nutritional deficiency.  The July 1990 Board decision is the 
last final disallowance specific to service connection for 
beriberi with neuritis and a nutritional deficiency.  

In August and November 1991, the veteran submitted lay 
statements regarding his claim of POW status and claimed 
additional military service that he had had.  Received in 
August 1991 and June 1992 were previously considered service 
personnel affidavits, along with personnel documents 
concerning the veteran's recognized military service and 
documents identifying POW's other than the veteran.  

In August 1992 the veteran attempted to reopen his claims of 
service connection for pulmonary tuberculosis, bronchial 
asthma, a peptic ulcer, rheumatoid arthritis, residuals of a 
shrapnel wound of the right leg, nephritis, bilateral 
defective vision, and bilateral defective hearing.  

An April 1991 statement from the veteran's private physician 
was received in August 1992.  The veteran's numerous 
complaints and symptoms were reported.  The diagnoses were: 
Pulmonary tuberculosis, posttraumatic, as POW; bronchial 
asthma; peptic ulcer; rheumatoid arthritis, neuritis, anemia; 
scar of shrapnel wound right leg, recurrently infected; poor 
vision and hearing; nephritis post syphilis.  

In an October 1994 decision the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claims.  It was indicated that the interim evidence 
that had been received since the prior Board decision, 
consisting of statements submitted by the veteran and a 
medical statement, was cumulative.  

The October 1994 Board decision is the last final 
disallowance of the claims of service connection for 
pulmonary tuberculosis, bronchial asthma, a peptic ulcer, 
rheumatoid arthritis, residuals of a shrapnel wound of the 
right leg, nephritis, bilateral defective vision, and 
bilateral defective hearing.  

Since the October 1994 Board decision additional evidence has 
been received.  
In a May 1996 deposition the veteran related his periods of 
wartime service and reported several physical disorders that 
he stated were incurred during recognized periods of service.  

Received in October 1996 was a statement from the veteran 
concerning his claims and private outpatient medical records 
dated in September 1996 revealing treatment for chest pains 
and bilateral cataracts.  Medical records dated in July 1997 
concerned treatment for pulmonary tuberculosis and heart 
problems.  

Received sometime between June and February 1998 were records 
concerning World War II POW's other than the veteran, and 
previously considered service personnel records.  

A February 1998 statement from the veteran's private 
physician revealed the veteran's numerous physical complaints 
and symptoms that he attributed to service and the veteran's 
POW internment.  The diagnoses were: residuals scars, right 
leg, w/spastic paralysis residual; chronic pulmonary 
tuberculosis, PTB, asthma; nephritis; peptic ulcer/dysentery, 
residual; nephritis, residual; rheumatoid arthritis, 
residual; poor vision and hearing; neuritis beriberi, 
malnutrition residual POW; general body weakness disability.  

At a VA medical examination in February 1998 the veteran 
reported a history of a shrapnel wound to the posterolateral 
lower half of the right leg.  The diagnosis was MG (muscle 
group) XI, right.  A February 1998 medical examination of the 
peripheral nerves revealed no neurological deficit.  A June 
1998 private medical report revealed a diagnosis of chronic 
obstructive pulmonary disease (COPD).  

From July 1996 to March 1999 numerous statements were 
received from the veteran regarding his periods of service 
and POW status.  A statement regarding the veteran's POW 
internment was received from two claimed POW comrades in 
March 1999.  


Law and Regulations

Pursuant to 38 U.S.C.A. § 7104(b), a Board decision is 
considered final.  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  

First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  

Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled. 

With respect to the three step analysis as set forth above, 
it is important to note that in Winters v. Gober, No. 99-7108 
(Fed. Cir. July 26, 2000), the Federal Circuit held that the 
U.S. Court of Appeals for Veterans Claims exceeded its 
statutory authority when it addressed whether the appellant 
in the case had presented a well-grounded claim and 
prejudiced him by basing its decision on a ground different 
from that relied on by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In the case of arthritis, sensorineural hearing loss, 
nephritis, and peptic ulcer disease, service incurrence may 
be presumed if the disease is manifested to a compensable 
degree within one year of service; the presumptive period for 
pulmonary tuberculosis is three years.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. § 3.307, 3.309(a).  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, beriberi (including beriberi heart 
disease) and nutritional deficiency shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. 
§ 3.309(c).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  


Analysis

The July 1990 Board decision is the last final disallowance 
of the claims of service connection for beriberi with 
neuritis and a nutritional deficiency.  The October 1994 
Board decision is the last final disallowance of the claims 
of service connection for pulmonary tuberculosis, bronchial 
asthma, a peptic ulcer, rheumatoid arthritis, residuals of a 
shrapnel wound of the right leg, nephritis, bilateral 
defective vision, and bilateral defective hearing.  

Evidence received since the July 1990 and October 1994 Board 
decisions includes numerous records and statements from the 
veteran and claimed POW comrades regarding his periods of 
service and POW status.  The evidence also consists of 
previously considered personnel records of the veteran.  This 
evidence is not probative of the multiple issues of service 
connection that have been claimed and in light of the lack of 
verification of his POW status by the service department, 
this evidence must be considered cumulative and redundant of 
previously considered records.  

The remainder of the additional evidence that has been 
submitted includes 1991 and 1998 statements from a private 
physician concerning an extended history of treatment for the 
veteran's multiple physical disorders reported to have been 
incurred either during recognized service or in POW 
internment; along with outpatient clinical records from the 
1990's regarding treatment for his medical problems.  The 
statements from the private physician are essentially similar 
to an earlier statement from the physician that was 
considered previously.  In this regard, the physician's 
statements along with the recent outpatient medical records 
regarding current treatment for the veteran's several medical 
problems, are redundant of previously considered records and 
cumulative.  In no way does this evidence, in its entirety, 
bear directly and substantially upon the issues at hand, nor 
is it so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.

The additional evidence that has been submitted since the 
July 1990 and October 1994 Board decisions is not material, 
and it is not sufficient to reopen the veteran's claims of 
entitlement to service connection for a shrapnel wound of the 
right leg, pulmonary tuberculosis, peptic ulcer disease, 
nephritis, rheumatoid arthritis, poor visual acuity, hearing 
loss, beriberi with neuritis, nutritional deficiency, and 
bronchial asthma.  

Since the claims are not reopened a determination regarding 
whether the claims are well grounded is not necessary.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Even 
assuming the claims were reopened, the absence of nexus 
evidence would preclude a finding of well-groundedness.



ORDER

Entitlement to former POW status for VA benefits is denied.

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for a shrapnel 
wound of the right leg, pulmonary tuberculosis, peptic ulcer 
disease, nephritis, rheumatoid arthritis, poor visual acuity, 
hearing loss, beriberi with neuritis, nutritional deficiency, 
and bronchial asthma.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

